Case 1:18-cr-00204-NGG-VMS Document 304 Filed 01/28/19 Page 1 of 2 PageID #: 3042
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
  ML:MKP/TH                                          271 Cadman Plaza East
  F. #2017R01840                                     Brooklyn, New York 11201



                                                     January 28, 2019


  By Hand and ECF

  The Honorable Nicholas G. Garaufis
  United States District Judge
  United States District Court
  225 Cadman Plaza East
  Brooklyn, New York 11201

                Re:      United States v. Keith Raniere, et al.
                         Criminal Docket No. 18-204 (NGG) (S-1)

  Dear Judge Garaufis:

                  In advance of this morning’s status conference, the government respectfully
  submits this letter to respond briefly to Keith Raniere’s Friday night filing seeking, for the
  third time, his release from pretrial incarceration (DE 303). The defendant’s filing is replete
  with misrepresentations of the discovery process that the government will not justify with a
  point-by-point refutation unless the Court so directs. Raniere’s filing ignores that his co-
  defendants no longer join him in “one voice” and instead launches baseless accusations of
  misconduct.1

                  The government respectfully requests that the Court deny the defendant’s
  motion without further briefing or argument. Furthermore, the government respectfully
  notes that in addition to the reasons set forth by the Court in the Memorandum and Order
  dated January 14, 2019 (DE 287), Raniere’s own extensive pretrial motion practice has
  contributed to the pretrial period and that each of the numerous motions he (and the other
  parties) filed has had the effect of excluding time under the Speedy Trial Act as well. See 18

         1
                 As just one example, the defendant calls the government’s request to designate
  this case complex a “ruse,” despite this Court’s finding of complexity (DE 138) and the
  defendant’s affirmative consent to the complex case designation at every court appearance
  since the finding was made. (See DEs 230 (minute entry from October 4, 2018 status
  conference), 232 (minute entry from December 6, 2018 status conference) and January 9,
  2019, Status Conference Tr. at 71:25-72:4.)
Case 1:18-cr-00204-NGG-VMS Document 304 Filed 01/28/19 Page 2 of 2 PageID #: 3043



  U.S.C. § 3161(h)(1)(D) (excluding from calculation of time under the Speedy Trial Act
  “delay resulting from any pretrial motion, from the filing of the motion through the
  conclusion of the hearing on, or other prompt disposition of, such motion”); United States v.
  Tinlenberg, 563 U.S. 647, 653 (2011) (holding that 18 U.S.C. § 3161(h)(1)(D) “stops the
  Speedy Trial clock from running automatically upon the filing of a pretrial motion
  irrespective of whether the motion has any impact on when the trial begins”).

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:      /s/
                                                    Moira Kim Penza
                                                    Tanya Hajjar
                                                    Mark Lesko
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000


  cc:    Clerk of Court (NGG) (by ECF)
         Counsel of Record (by ECF)




                                                2
